IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                            Assigned on Briefs May 15, 2013

                IN THE MATTER OF BRIAN J. & NICOLE J.

                 An Appeal from the Circuit Court for Fayette County
                      No. 12-CV-14     Weber McCraw, Judge


                   No. W2012-01944-COA-R3-JV - Filed June 4, 2013


This case involves an appeal from juvenile court to circuit court. The maternal grandmother
of the child at issue filed a petition in juvenile court against her daughter, seeking court-
ordered visitation with her grandson. The respondent mother of the child filed an answer
denying all of the grandmother’s allegations and also filed a counter-petition for injunctive
relief against the grandmother. The juvenile court granted the grandmother’s petition for
court-ordered visitation but did not adjudicate the mother’s petition for injunctive relief. The
mother then appealed to the circuit court. The circuit court dismissed the appeal for lack of
jurisdiction. The mother now appeals. We affirm the decision of the circuit court, vacate the
orders of the juvenile court based on subject-matter jurisdiction, and remand to the juvenile
court, with specific instructions, for further proceedings consistent with this opinion.

 Tenn. R. App. P. 3 Appeal as of Right; Circuit Court Affirmed, Orders of Juvenile
                Court Vacated, and Remanded to Juvenile Court

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Nancy Leonard Harvey, Somerville, Tennessee, for the Respondent/Appellant, Kristen
Gammell

Paul David Coombs, Eads, Tennessee, for the Petitioner/Appellee, Cynthia Gammell (no
brief filed)
                                   MEMORANDUM OPINION 1

Respondent/Appellant Kristen Gammell (“Mother”) and Brian Jensen (“Father”) have two
children, a daughter born in July 2011 and the child at issue in this matter, a son born in May
2006 (“the child”). The appellate record indicates that Mother and Father are married.

For some periods of time in 2011, Mother and the children lived with the maternal
grandmother of the children, Petitioner/Appellee Cynthia Gammell (“Grandmother”), and
her husband (“Grandfather”). In November 2011, Mother and the children moved out of
Grandmother’s house and moved in with Father, purportedly because Grandfather drank
heavily and was abusive to Grandmother. After Mother moved out, she discontinued the
children’s visits with Grandmother and Grandfather. At the time the initial petition in this
case was filed, Mother and Father were living together with their children in a home in
Oakland, Fayette County, Tennessee.

On January 18, 2012, Grandmother filed a petition in the Juvenile Court of Fayette County,
Tennessee, seeking court-ordered grandparent visitation with the parties’ son, but not with
their infant daughter. Grandmother named only Mother, not Father, as the respondent in the
petition. Grandmother alleged in the petition that she had maintained a significant existing
relationship with the subject child for twelve months or more, that Mother denied her
visitation, and that if the denial of visitation continued it “may result in irreparable harm” to
the child.

On February 1, 2012, Mother filed an answer to Grandmother’s petition, denying that
Grandmother had a significant relationship with the child, but admitting that she had denied
visitation to Grandmother. Mother asserted in her answer that she discontinued
Grandmother’s visits with the child “due to the dangerous environment at her home: the
grandfather consumes large quantities of alcohol on a daily basis and uses extreme profanity
while threatening the grandmother with scissors, pliers, and other tools.”




1
    Rule 10. Memorandum Opinion

         This Court, with the concurrence of all judges participating in the case, may affirm, reverse
         or modify the actions of the trial court by memorandum opinion when a formal opinion
         would have no precedential value. When a case is decided by memorandum opinion it shall
         be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
         or relied on for any reason in any unrelated case.

Tenn. Ct. App. R. 10.

                                                     -2-
Mother also included in her answer a “Counter-Petition for Injunctive Relief” against
Grandmother. In the counter-petition, Mother sought a temporary injunction, enjoining
Grandmother “from calling, coming around, threatening, or having any contact with Mother.”
As grounds, Mother alleged that Grandmother had “threatened, harassed and stalked the
Mother,” made false reports that Mother abused her children, filed for an order of protection
against Mother (but subsequently dropped the allegations), filed a report with the police
alleging that Father was holding Mother against her will, and observed Mother as she picked
up her children from school. Mother asserted in the counter-petition that Grandmother
constantly called, texted, or spied on Mother.

On February 2, 2012, the juvenile court conducted a hearing in the matter. A transcript of
the hearing is not included in the appellate record. On the day of the hearing, the trial court
entered a written order granting Grandmother’s petition for court-ordered visitation. The
juvenile court awarded Grandmother visitation with the child every other weekend from 6:00
p.m. on Friday until 6:00 p.m. on Sunday.2 The juvenile court’s written order contained no
findings of fact or conclusions of law to support the relief awarded to Grandmother. It stated
that “[t]he paternal [sic] grandfather is prohibited from consuming alcohol during the
weekend visits,” but it included no other injunctive relief, and it did not address Mother’s
counter-petition.

On February 2, 2012, the same day the juvenile court entered its order, Mother filed an
appeal of the juvenile court’s decision to the Circuit Court of Fayette County.

The next day, February 3, 2012, Mother filed a motion in the juvenile court entitled “Motion
to Dismiss Petition, Vacate Judgment and Relinquish Jurisdiction.” In the motion, Mother
argued that the juvenile court did not have jurisdiction to adjudicate a petition for
grandparent visitation, because jurisdiction for such petitions rests solely in the circuit court
or chancery court.

In April 2012, while the motion to dismiss for lack of jurisdiction was pending in juvenile
court, the circuit court held a hearing on Mother’s appeal from the juvenile court’s February
2, 2012 order. The appellate record does not include a transcript of that hearing, but it does
include a statement of the evidence filed pursuant to Rule 24(c) of the Tennessee Rules of




2
 The original order provided that Grandmother had visitation with the child “every second weekend.” On
June 7, 2012, the order was amended “by agreement” to correct the clerical mistake and provide that
Grandmother was entitled to visitation “every other weekend of each month.”

                                                 -3-
Appellate Procedure.3 The circuit court apparently issued a ruling in open court that it did
not have jurisdiction over the appeal from juvenile court. Shortly thereafter, Mother filed a
motion to alter or amend the circuit court’s oral decision dismissing her appeal or,
alternatively, asking the circuit court to transfer her appeal to this Court. She argued in her
motion to amend that “the trial court was acting under its authority to hear domestic relations
cases in General Sessions court, as granted to it by private act,” so jurisdiction was proper
under Tennessee Code Annotated § 27-5-108.

On May 18, 2012, the circuit court entered a written order dismissing Mother’s appeal from
juvenile court for lack of subject-matter jurisdiction.4 The order did not explain the basis for
the circuit court’s decision. On June 4, 2012, the circuit court entered an order denying
Mother’s motion to alter or amend or to transfer the appeal to this Court.5

After the circuit court proceedings had concluded, on June 11, 2012, the juvenile court
entered an order denying Mother’s motion to dismiss Grandmother’s petition for lack of
subject-matter jurisdiction.6

Mother now appeals.

                                                 A NALYSIS

On appeal, Mother raises several issues. She challenges the circuit court’s dismissal of her
appeal from juvenile court for lack of subject-matter jurisdiction. She also challenges the
juvenile court’s failure to dismiss Grandmother’s petition for lack of subject-matter
jurisdiction. Mother further argues that the juvenile court erred in awarding any court-
ordered visitation to Grandmother; in the alternative, she argues that the juvenile court erred




3
 An “Amended Statement of the Evidence” was filed by Mother in the circuit court below. The Amended
Statement of the Evidence was neither approved nor rejected by the circuit court, and the record contains no
objection to it. Under Rule 24(f) of the Tennessee Rules of Appellate Procedure, a statement of the evidence
is “deemed approved” if there are no objections and the trial court fails to take action within the prescribed
time limits. See Whitton v. Hoover, 313 S.W.3d 262, 264 (Tenn. Ct. App. 2009).
4
    That order was entered nunc pro tunc as of April 13, 2012.
5
    That order was entered nunc pro tunc as of May 19, 2012.
6
 This order is stamped “filed” on June 4, 2012, but the juvenile court judge signed the order on June 11,
2012. The order was entered nunc pro tunc as of February 8, 2012.

                                                     -4-
in the amount of visitation awarded to Grandmother, effectively giving her the same status
as an alternative residential parent.7

At the outset, we note that this case is rife with procedural irregularities.8 We address only
the most important irregularities that are apparent in the record.

We must first determine whether we have appellate subject-matter jurisdiction over the case.
Tenn. R. App. P. 13(b). “[W]e have jurisdiction of the appeal to determine whether the trial
court erred in dismissing [the a]ppellant’s appeal from the juvenile court to the circuit court.”
In re E.J.M., No. W2005-02520-COA-R3-CV, 2006 WL 2052713, at *2 (Tenn. Ct. App.
July 25, 2006).

Although the circuit court’s written order did not explain the basis for its dismissal of
Mother’s appeal, it is readily apparent that the February 2, 2012 juvenile court order that was
appealed to the circuit court did not adjudicate “all the rights of all the parties,” because the
juvenile court failed to adjudicate Mother’s counter-petition. Rule 54.02 of the Tennessee
Rules of Civil Procedure provides:

        When more than one claim for relief is present in an action, whether as a
        claim, counterclaim, cross-claim, or third party claim, or when multiple parties
        are involved, the Court, whether at law or in equity, may direct the entry of a
        final judgment as to one or more but fewer than all of the claims or parties
        only upon an express determination that there is no just reason for delay and
        upon an express direction for the entry of judgment. In the absence of such
        determination and direction, any order or other form of decision, however
        designated, that adjudicates fewer than all the claims or the rights and
        liabilities of fewer than all the parties shall not terminate the action as to any
        of the claims or parties, and the order or other form of decision is subject to
        revision at any time before the entry of the judgment adjudicating all the
        claims and the rights and liabilities of all the parties.


7
 See Smallwood v. Mann, 205 S.W.3d 358, 363 (Tenn. 2006) (holding that trial court erred in giving
grandparents essentially the visitation of the absent noncustodial parent); see also Lovlace v. Copley, No.
M2011-00170-COA-R3-CV, 2012 WL 368221, at *23 (Tenn. Ct. App. Feb. 3, 2012) ( concurrence in part
and dissent in part) (concluding that it is error to treat grandparent visitation petition similar to petition by
noncustodial parent because the two are fundamentally different), perm app. granted (Tenn. June 21, 2012).
8
 For example, Grandmother’s petition names only Mother as the respondent, and does not name Father, even
though he, as one of the custodial parents, would seem to be an indispensable party. Inexplicably, the style
of Grandmother’s petition names both of the children born to Mother and Father, but she seeks court-ordered
grandparent visitation as to only one of them.

                                                      -5-
Tenn. R. Civ. P. 54.02 (emphasis added).9 Therefore, an order that adjudicates fewer than
all the claims between the parties is subject to revision at any time before the entry of a final
judgment and is not appealable as of right. See Tenn. R. App. P. 3. A trial court may choose
to direct the entry of a final judgment as to one or more but fewer than all of the claims upon
an express determination that there is no just reason for delay, but the juvenile court did not
do so in this case.

In the case at bar, the juvenile court did not adjudicate all of the rights and liabilities of all
the parties, and it did not certify its order as final under Rule 54.02. Consequently, the
juvenile court’s order is not final and appealable. Id. Therefore, we agree with the circuit
court below that it did not have jurisdiction to hear an appeal of a non-final order of the
juvenile court, and the case must be remanded to the juvenile court for further proceedings.

In addition, this Court is obliged to consider subject-matter jurisdiction even when it is not
specifically raised. Pursuant to that obligation, we are compelled to note that, from the
record before us, it appears that the juvenile court lacks jurisdiction over Grandmother’s
petition for court-ordered visitation. The Tennessee Grandparent Visitation Statute,
Tennessee Code Annotated § 36-6-306, provides that a petition for grandparent visitation
may be filed in juvenile court only “in matters involving children born out of wedlock.”
Tenn. Code Ann. § 36-6-306(a) (emphasis added). The limitations set out in Section 36-6-
306 govern the jurisdiction of the juvenile court. See Smallwood v. Mann, 205 S.W.3d 358,
364 (Tenn. 2006) (holding that the juvenile court lacked jurisdiction under a previous version
of the statute).10



9
 Rule 1(b) of the Tennessee Rules of Juvenile Procedure provides that the Tennessee Rules of Civil
Procedure apply in certain types of cases, including “child custody proceedings under T.C.A. §§ 36-6-101,
et seq., 36-6-201, et seq., and 37-1-104(a)(2) and (f).” Though the Grandparent Visitation Statute, Section
36-6-306 is not listed in Rule 1(b), the application of the Rule is not limited to the types of cases that are
specifically listed. From our review of the Rule, it is our view that the Tennessee Rules of Civil Procedure
would apply in this case.
10
  In Smallwood, the Supreme Court was faced with a prior version of the Grandparent Statute, which
provided that a grandparent visitation petition could be heard in “circuit or chancery court.” Smallwood, 205
S.W.3d at 364. In a footnote, the Smallwood Court expressed concern the fact that the statute did not give
the juvenile court jurisdiction over grandparent visitation petitions, particularly when “[j]uvenile courts are
generally deemed not only the court with jurisdiction over all matters involving children whose parents are
not married, but also the court most suited to preside over such issues.” Id. at n.8. Perhaps in response to
this comment in Smallwood, the General Assembly amended the Grandparent Visitation Statute effective
July 1, 2007, to provide as it currently does, that a juvenile court also has jurisdiction over grandparent
visitation petitions “in matters involving children born out of wedlock.” Tenn. Code Ann. § 36-6-306(a).


                                                     -6-
The Statement of the Evidence filed by Mother in this case states specifically that Mother “is
married to Brian Jensen, father of the children.” If Mother and Father are married, the child
at issue is not “born out of wedlock” and the juvenile court does not have jurisdiction under
Section 36-6-306 to adjudicate Grandmother’s petition for court-ordered visitation.

We are mindful that this conclusion is based on a statement of the evidence that is “deemed
approved” under T.R.A.P.24(f). In light of this fact, we deem it prudent to vacate the
juvenile court’s orders and remand the case to the juvenile court, with specific instructions,
instead of simply dismissing the entire matter outright.

Accordingly, we vacate the juvenile court’s February 2, 2012 order granting Grandmother’s
petition for court-ordered visitation, and all juvenile court orders entered thereafter. On
remand, the juvenile court’s first order of business must be to adduce evidence from the
parties and make the factual findings necessary to determine whether it has subject-matter
jurisdiction over Grandmother’s petition. The juvenile court may proceed to consider the
merits of Grandmother’s petition and Mother’s counter-petition only if it makes the threshold
determination that it has subject-matter jurisdiction.

One final instruction to the juvenile court is necessary. The juvenile court made no findings
of fact or conclusions of law whatsoever in its resolution of Grandmother’s petition for
visitation, despite the specific elements required under the Grandparent Visitation Statute and
the very serious allegations made by Mother in her answer to Grandmother’s petition.11 Rule
52.01 of the Tennessee Rules of Civil Procedure requires the following:

        In all actions tried upon the facts without a jury, the court shall find the facts
        specially and shall state separately its conclusions of law and direct the entry
        of the appropriate judgment. The findings of a master, to the extent that the
        court adopts them, shall be considered as the findings of the court. If an
        opinion or memorandum of decision is filed, it will be sufficient if the findings
        of fact and conclusions of law appear therein.

Tenn. R. Civ. P. 52.01. Prior to July 1, 2009, trial courts were only required to make specific
findings of fact and conclusions of law “upon request made by any party prior to the entry
of judgment.” See Poole v. Union Planters Bank N.A., No. W2009-01507-COA-R3-CV,
337 S.W.3d 771, 791 (Tenn. Ct. App. 2010) (noting the amendment). The current version
of Rule 52.01, however, requires a trial court to make these findings regardless of whether
such a request is made by either party. Id. If, on remand, the juvenile court determines that


11
 The juvenile court’s order ostensibly enjoined the grandfather from consuming alcohol during the child’s
court-ordered visits. The grandfather, however, was not a party to the proceedings in juvenile court.

                                                  -7-
it has subject-matter jurisdiction to adjudicate Grandmother’s petition and Mother’s counter-
petition, the juvenile court is directed to include in its orders the findings of fact and
conclusions of law required under Rule 52.01.

                                       C ONCLUSION

The decision of the circuit court is affirmed. We vacate the juvenile court’s February 2, 2012
order and the ensuing juvenile court orders. The case is remanded to the juvenile court for
further proceedings consistent with this opinion. Costs on appeal are to be taxed to Appellee
Cynthia Gammell, for which execution may issue, if necessary.




                                                   _________________________________
                                                   HOLLY M. KIRBY, JUDGE




                                             -8-